Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 46-62 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schiffmann et al., U.S. Patent 9,493,938 in view of Price, U.S. Patent Application Publication 2003/0188497.
Regarding claim 46, Schiffmann discloses a framed construction comprising: setting in place, vertically upright, two or more posts (23) of a post-frame building; pouring a concrete slab on the ground (38) for the post-frame building, the concrete slab providing a floor to the post-frame building and extending between adjacent posts to align the exterior surface of the concrete slab with an exterior side of the posts (see Fig. 3); and attaching to the two or more posts a skirt panel system (22) having one or more skirt panels, each of the skirt panels having an outer surface to be oriented away from the interior of the post-frame building, an inner surface to be oriented towards the interior of the post-frame building, a top, a bottom, and two opposing ends (see Fig. 3, generally), wherein the attaching of the skirt panels to the posts abuts the inner surface of the skirt panel against the exterior surface of the concrete slab, positions the bottom of the skirt panel adjacent or below the exterior surface of the concrete slab (Fig. 3, generally), and positions the bottom of the precast skirt panel below grade (Fig. 31, for example), but does not disclose the skirt panels are precast.  Price teaches precast skirt panels (vertically stacked components 12).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a precast panel for a more sturdy panel and a desired aesthetic appearance.
Regarding claim 47, Schiffmann discloses a framed construction wherein attaching the skirt panel system to the two or more posts is by mounting L-shaped brackets to the posts and attaching the precast skirt panels to the L-shaped brackets (24A).  
Regarding claim 48, the prior art discloses a framed construction but does not specifically disclose wherein attaching the precast skirt panels to the posts aligns the bottom of the precast skirt panel with the bottom of the concrete slab.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to align the bottom of the panel with the bottom of the slab for a desired aesthetic effect to hide the foundation structure.
Regarding claim 49, the prior art discloses a framed construction but does not specifically disclose wherein attaching the precast skirt panels to the posts positions the bottom of the precast skirt panel below the bottom of the concrete slab.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to position the bottom of the panel with the bottom of the slab in such a manner for a desired aesthetic effect to hide the foundation structure.
Regarding claim 50, the prior art discloses a framed construction but does not specifically disclose wherein attaching the precast skirt panels to the posts positions the bottom of the precast skirt panel at a depth that is between about 2 inches to about 5 inches below grade.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to place the panel at the specified depth to effectively protect the foundation structure, and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233  
Regarding claim 51, the prior art discloses a framed construction but does not specifically disclose wherein attaching the precast skirt panels to the posts positions the bottom of the precast skirt panel at a depth that is about 3 inches or about 4 inches below grade.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to place the panel at the specified depth to effectively protect the foundation structure, and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233  
Regarding claim 52, Schiffmann discloses a framed construction but does not specifically disclose wherein setting in place, vertically upright, the two or more posts of the post-frame building comprises positioning one end of the posts below the frost line (col. 12, lines 1-4).  
Regarding claim 53, Schiffmann discloses a framed construction wherein positioning one end of the posts below the frost line comprises setting the one end at a depth of between about 3 feet to about 5 feet below grade (col. 12, lines 1-4).  
Regarding claim 54, the prior art discloses a framed construction but does not disclose specifically further comprising a step of attaching one or more of the precast skirt panels to an interior side of the one or more posts.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to attach further panels on the interior side for further protection/insulation, and since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St, Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Regarding claim 55, Schiffman discloses a framed construction, but does not specifically disclose it is further comprising a step of affixing a building siding to the post-frame building above the one or more precast skirt panels.  Price teaches siding above skirting panels (see for example Fig. 30).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize a siding on a building construction for a desired aesthetic appearance.
Regarding claim 56, Schiffmann discloses a building construction wherein attaching the skirt panel system to the two or more posts comprises sliding the precast skirt panels atop bottom brackets (lower 24) mounted to the posts below grade, and fixedly positioning the precast skirt panel by top brackets (upper 24) mounted to the posts at a position aligned with the top of the precast skirt panels.  
Regarding claim 57, Schiffmann discloses a building construction wherein attaching the skirt panel system to the two or more posts comprises abutting each of the precast skirt panels end-to-end to form a skirt wall on the post frame building (see Figures, generally).  
Regarding claim 58, the prior art, as modified, discloses a building construction wherein the one or more precast skirt panels are precast of a rigid, durable material (Price paragraph 58).  
Regarding claim 59, the prior art, as modified, discloses a building construction wherein the one or more precast skirt panels are precast of concrete (Price paragraph 58).  
Regarding claim 60, the prior art discloses a building construction but does not specifically disclose wherein the one or more precast skirt panels each have a thickness of about 2 inches to about 4 inches, as measured from the outer surface to the inner surface.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to produce the panels with a thickness in the given range for a lightweight yet structurally sound panel, and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233  
Regarding claim 61, the prior art discloses a building construction but does not specifically disclose wherein the one or more precast skirt panels comprise an internal reinforcement comprised of metal.  Price does teach the use of concrete (paragraph 58).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize a metal reinforced concrete for a stronger panel, as it is notoriously well known in the art to reinforce concrete.
Regarding claim 62, the prior art discloses a building construction but does not specifically disclose wherein the one or more precast skirt panels are between about 2 feet to about 4 feet in height from the bottom to the top.   It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to produce the panels with a height within the given range if that is the height needing to be covered/protected.
Response to Arguments
Applicant’s arguments with respect to claim(s) 46-62 have been considered but are moot because the new ground of rejection does not rely on all of the references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
See new rejections as set forth above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GISELE D FORD whose telephone number is (571)270-7326. The examiner can normally be reached M-T,Th-F 7:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GISELE D. FORD
Examiner
Art Unit 3633



/GISELE D FORD/Examiner, Art Unit 3633